Citation Nr: 0124055	
Decision Date: 10/03/01    Archive Date: 10/09/01

DOCKET NO.  00-03 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim to establish basic eligibility for Department 
of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which found that the appellant 
did not have recognized service for basic eligibility to VA 
benefits.  



FINDINGS OF FACT

1.  An April 1996 BVA decision determined that the appellant 
did not have qualifying service for basic eligibility for VA 
benefits.

2.  Evidence received subsequent to the April 1996 BVA 
decision is cumulative and redundant of evidence previously 
of record, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for basic eligibility for VA benefits.



CONCLUSIONS OF LAW

1.  The April 1996 BVA decision that determined that the 
appellant did not have qualifying service for basic 
eligibility for VA benefits is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. § 20.1100 (2001).

2.  The evidence associated with the claims file subsequent 
to the April 1996 BVA decision is not new and material and 
the claim for basic eligibility for VA benefits is not 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellant's request for VA 
benefits, on the basis that he served in the United States 
Armed Forces in the Far East (USAFFE) and that he was a 
Prisoner of War (POW) during World War II.

A review of the claims file reveals that this claim was 
previously denied by the Board in an April 1996 decision.  
See 38 U.S.C.A. § 7104 (West 1991).  In July 1999, the RO 
received the appellant's request to reopen his claim.  The RO 
denied the claim in October 1999.  The appellant timely 
appealed that denial, and a January 2000 Statement of the 
Case confirmed the denial on the merits of the claim.  In 
March 2001, this matter was before the Board, at which time 
the case was Remanded to the RO for readjudication on the 
basis of new and material evidence.  The RO complied with the 
Board's request in an April 2001, Supplemental Statement of 
the Case.

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board notes that the definition of 
"new and material evidence," as set forth in 38 C.F.R. 
§ 3.156(a), was recently amended.  See 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)).  However, that new definition is only applicable 
for claims to reopen that were received on or after August 
29, 2001, and as such, is not applicable in the present case.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the claimant in developing the facts necessary 
for his or her claim has been satisfied. 

The Board notes that during the pendency of this appeal there 
was a change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  While the VCAA does not 
serve as a basis to reopen a claim (unless new and material 
evidence is presented), the law and the accompanying 
regulations do include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The Board finds that the RO has 
informed the appellant of the evidence needed both to reopen 
his claim and to establish service connection, as set forth 
in various rating decisions and letters, and a Supplemental 
Statement of the Case dated in April 2001.  Moreover, the 
Board notes that the RO considered the provisions of the VCAA 
in the April 2001 Supplemental Statement of the Case.  As 
such, the Board will proceed with appellate review. 

In the present claim, throughout the history of this appeal, 
the appellant has maintained that he was a member of the 
Philippine Commonwealth Army who served in the USAFFE from 
November 1941 to January 1946, and that he was also a POW 
during World War II.  

In general, VA compensation is provided for any veteran who 
suffered a disease or injury in the line of duty in active 
military service, or who suffered aggravation of a 
preexisting injury in active military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.4.  Eligibility for VA 
benefits is governed by specific laws and regulations, which 
define a claimant's legal status as a veteran for such 
benefits, based on the claimant's type and character of 
military service.  See 38 U.S.C.A. §§ 101(2), 
101(24); 38 C.F.R. §§ 3.1, 3.6.  

Under certain circumstances specified by VA statutes and 
regulations, members of the Philippine Commonwealth Army who 
served with the Armed Forces of the United States could be 
entitled to VA benefits.  See 38 C.F.R. § 3.8.  The period of 
active service will be from the date certified by the Armed 
Forces as the date of enlistment or date of report for active 
duty, whichever is later, to the date of release from active 
duty, discharge, or death, or in the case of a member of the 
Philippine Commonwealth Army, June 30, 1946, whichever was 
earlier.  See 38 C.F.R. § 3.9.  

The basis of the BVA's April 1996 denial of the appellant's 
claim was that the appellant was certified by the service 
department as having no recognized guerrilla service, and was 
not a member of the Philippine Commonwealth Army that was 
inducted into the service of the USAFFE.  At the time of that 
Board decision, the United States Army had indicated on 
several occasions that the appellant did not have any 
recognized service.  Specifically, a March 1954 response from 
the United States Army indicates that the "individual had no 
recognized guerrilla service, nor was he a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States."  This finding was confirmed by 
the United States Army Reserve Personnel Center in February 
1993, June 1994, and March 1995.

Since the time of the Board's April 1996 decision, which 
denied the claim for basic eligibility for VA benefits, 
additional evidence has been associated with the claims file.  
That evidence consists primarily of statements from the 
appellant, which essentially reiterate his contentions that 
were present in the record at the time of the April 1996 
decision.  The record still contains no evidence that the 
appellant had recognized service with the Armed Forces of the 
United States.  In the absence of such evidence, there is no 
new and material evidence sufficient to reopen the claim for 
basic eligibility for Department of Veterans Affairs (VA) 
benefits.

The Board notes the appellant's incessant contentions that he 
had service as USAFFE and as a POW in World War II.  However, 
it is not within the purview of the VA to determine the 
validity of military service.  Rather, such findings are made 
by the appropriate military department.  See Harvey v. Brown, 
6 Vet. App. 416, 424 (1994) (indicating that the Secretary of 
a military department may correct any of that department's 
military records to correct an error or remove an injustice).  
In the present case, the United States Army Reserve Personnel 
Center has consistently indicated that the appellant did not 
have recognized service.  In the absence of evidence to the 
contrary, there is no basis to reopen the appellant's claim, 
and the appeal is denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim to establish basic eligibility for VA benefits, the 
appeal is denied.




		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

